There is but one bill of exceptions in this record, and appellant urges that we erroneously decided the complaint evidenced thereby. It complains of the court's action *Page 169 
in overruling his objection to language used by the witness, Townsend, in his reply to a question propounded to him by appellant on cross-examination. We have carefully considered the matter. The witness was introduced by the state and testified rather strongly to appellant's bad reputation in the community in which he lived. On his cross-examination, after asking him if he knew appellant and where, appellant's counsel broadly asked, "What was he doing there?" If in fact appellant was engaged in bootlegging and stealing at said place, as appears from the reply of the witness, we do not know what else he could have said. For us to hold that the court should have rejected the answer of the witness simply because he stated that as a fact, would seem to us to be an exercise of a power which we do not have. Had the witness mentioned any other lawful or unlawful employment or occupation, or manner of living, as being that which was pursued by appellant, the trial court would have been in the same attitude, and our conclusion would have been the same.
Believing our former opinion correct, the motion for rehearing will be overruled.
Overruled.